
	

113 S1247 IS: Pediatric, Adolescent, and Young Adult Cancer Survivorship Research and Quality of Life Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1247
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve and enhance research and programs on childhood
		  cancer survivorship, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pediatric, Adolescent, and Young
			 Adult Cancer Survivorship Research and Quality of Life Act of
			 2013.
		2.FindingsCongress finds as follows:
			(1)An estimated
			 13,500 children and adolescents under age 20 are diagnosed with cancer each
			 year.
			(2)In 1960, only 4
			 percent of children with cancer survived more than 5 years, but by 2011, cure
			 rates have increased to 78 percent for children and adolescents under age
			 20.
			(3)As of June 2013,
			 there are more than 360,000 childhood cancer survivors living in the United
			 States.
			(4)As many as
			 2/3 of childhood cancer survivors are likely to experience
			 at least one late effect of treatment, with as many as 1/4
			 experiencing a late effect that is serious or life-threatening. The most common
			 late effects of childhood cancer are neurocognitive, psychological,
			 cardiopulmonary, endocrine, and musculoskeletal effects and secondary
			 malignancies.
			(5)The late effects
			 of cancer treatment may change as treatments evolve, which means that the
			 monitoring and treatment of cancer survivors may need to be modified on a
			 routine basis.
			(6)The Institute of
			 Medicine, in its report on cancer survivorship entitled Childhood Cancer
			 Survivorship: Improving Care and Quality of Life, states that an
			 organized system of care and a method of care for pediatric cancer survivors is
			 needed.
			3.Cancer
			 survivorship programs
			(a)Cancer
			 survivorship programsSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the
			 end the following:
				
					417H.Pilot
				programs to explore model systems of care for pediatric cancer
				survivors
						(a)In
				generalThe Secretary may make grants to eligible entities to
				establish pilot programs to develop, study, or evaluate model systems for
				monitoring and caring for childhood cancer survivors.
						(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
							(1)a medical
				school;
							(2)a children’s
				hospital;
							(3)a cancer center;
				or
							(4)any other entity
				with significant experience and expertise in treating survivors of childhood
				cancers.
							(c)Use of
				fundsThe Secretary may make a grant under this section to an
				eligible entity only if the entity agrees—
							(1)to use the grant
				to establish a pilot program to develop, study, or evaluate one or more model
				systems for monitoring and caring for cancer survivors; and
							(2)in developing,
				studying, and evaluating such systems, to give special emphasis to—
								(A)the design of
				protocols for different models of follow-up care, monitoring, and other
				survivorship programs (including peer support and mentoring programs);
								(B)the development
				of various models for providing multidisciplinary care;
								(C)the dissemination
				of information and the provision of training to health care providers about how
				to provide linguistically and culturally competent follow-up care and
				monitoring to cancer survivors and their families;
								(D)the development
				of support programs to improve the quality of life of cancer survivors;
								(E)the design of
				systems for the effective transfer of treatment information and care summaries
				from cancer care providers to other health care providers (including risk
				factors and a plan for recommended follow-up care);
								(F)the dissemination
				of the information and programs described in subparagraphs (A) through (E) to
				other health care providers (including primary care physicians and internists)
				to cancer survivors and their families, where appropriate; and
								(G)the development
				of initiatives that promote the coordination and effective transition of care
				between cancer care providers, primary care physicians, and mental health
				professionals.
								(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $15,000,000 for each of fiscal years 2014 through
				2018.
						417H–1.Workforce
				development collaborative on medical and psychosocial care for childhood cancer
				survivors
						(a)In
				generalNot later than 1 year after the date of enactment of the
				Pediatric, Adolescent, and Young Adult Cancer
				Survivorship Research and Quality of Life Act of 2013, the
				Secretary may convene a Workforce Development Collaborative on Medical and
				Psychosocial Care for Pediatric Cancer Survivors (referred to in this section
				as the Collaborative). The Collaborative shall be a
				cross-specialty, multidisciplinary group composed of educators, consumer and
				family advocates, and providers of psychosocial and biomedical health
				services.
						(b)Goals and
				reportsThe Collaborative shall submit to the Secretary a report
				establishing a plan to meet the following objectives for medical and
				psychosocial care workforce development:
							(1)Identifying,
				refining, and broadly disseminating to healthcare educators information about
				workforce competencies, models, and preservices curricula relevant to providing
				medical and psychosocial services to individuals with pediatric cancers.
							(2)Adapting
				curricula for continuing education of the existing workforce using efficient
				workplace-based learning approaches.
							(3)Developing the
				skills of faculty and other trainers in teaching psychosocial health care using
				evidence-based teaching strategies.
							(4)Strengthening the
				emphasis on psychosocial healthcare in educational accreditation standards and
				professional licensing and certification exams by recommending revisions to the
				relevant oversight organizations.
							(5)Evaluating the
				effectiveness of patient navigators in pediatric cancer survivorship
				care.
							(6)Evaluating the
				effectiveness of peer support programs in the psychosocial care of pediatric
				cancer patients and survivors.
							(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $5,000,000 for each of fiscal years 2014 through
				2018.
						.
			(b)Technical
			 amendment
				(1)In
			 generalSection 3 of the Hematological Cancer Research Investment
			 and Education Act of 2002 (Public Law 107–172; 116 Stat. 541) is amended by
			 striking section 419C and inserting section
			 417C.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect as if
			 included in section 3 of the Hematological Cancer Research Investment and
			 Education Act of 2002 (Public Law 107–172; 116 Stat. 541).
				
